Plaintiffs brought suit to recover the amount alleged to be due by the defendant upon a written contract executed by the parties on 27 February, 1926, under the terms of which the plaintiffs were to convey and the defendant was to purchase certain real estate therein described. Pertinent issues were submitted to the jury, and upon the verdict judgment was rendered for the plaintiffs. The controversy turned chiefly upon issues of fact which, under proper instructions, were determined against the defendant. In our opinion the case was tried in compliance with the law, and we see no valid reason for disturbing the judgment of the court.
No error.